Citation Nr: 0121017
Decision Date: 08/17/01	Archive Date: 12/03/01

DOCKET NO. 98-19 819               DATE AUG 17, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), currently evaluated as 50 percent disabling.

2. Entitlement to an increased evaluation for degenerative disc
disease of the lumbar spine, currently evaluated as 40 percent
disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to September
1970.

This appeal to the Board of Veterans' Appeals (Board) arises from
a rating decision in November 1997 by the Cleveland, Ohio, Regional
Office (RO) of the Department of Veterans Affairs (VA).

An appeal of a determination by an agency of original jurisdiction
to the Board consists of a timely filed notice of disagreement in
writing and, after a statement of the case has been furnished, a
timely filed substantive appeal. 38 U.S.C.A. 7105 (West 1991 &
Supp. 2001); 38 C.F.R. 20.200 (2000). The Board notes that, on VA
Form 8, Certification of Appeal, dated in July 2001, the RO
certified as an issue on appeal entitlement to an effective date
earlier than July 28, 1998, for a grant of a total disability
evaluation based on individual unemployability due to service-
connected disabilities (TDIU). However, a review of the claims file
reveals that the veteran has not initiated an appeal of the
effective date assigned by the RO for TDIU. A rating decision in
July 1999 granted entitlement to TDIU, effective July 28, 1998.
Neither the veteran nor his representative filed a notice of
disagreement with the assignment of the effective date for that
benefit. Nevertheless, in a supplemental statement of the case
(SSOC) of July 1999, the RO listed as an issue entitlement to an
earlier effective date for the grant of TDIU. Since the SSOC of
July 1999, neither the veteran nor his representative has filed
with the RO a notice of disagreement with the effective date
assigned by the rating decision of July 1999 or any communication
in writing which might be construed as an attempt to file a
substantive appeal on that issue. The Board, therefore, finds that
the issue of entitlement to an earlier effective date for a grant
of TDIU is not before the Board at this time, and the issues
currently before the Board are as stated above.

- 2 -

FINDINGS OF FACT

1. PTSD is primarily manifested by intrusive recollections and
nightmares of Vietnam experiences, sleep disturbance, social
withdrawal and suicidal ideation; the disability has markedly
impaired the veteran's ability to work.

2. Degenerative disc disease of the lumbar spine is primarily
manifested by constant back pain, limitation of motion, and left
nerve root compression at L3-4.

CONCLUSIONS OF LAW

1. The criteria for an evaluation of 70 percent for PTSD have been
met. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R.
4.130, Diagnostic Code 9411 (2000).

2. The criteria for an evaluation of 60 percent for degenerative
disc disease of the lumbar spine have been met. 38 U.S.C.A. 1155,
5107; 38 C.F.R. 4.71a, Diagnostic Codes 5292, 5293 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans Claims
Assistance Act of 2000 (VCAA) became law. The VCAA applies to all
pending claims for VA benefits and provides that VA shall make
reasonable efforts to assist the claimant in obtaining evidence
necessary to substantiate the claimant's claim for a benefit under
a law administered by VA. The VCAA also provides that VA shall
notify the claimant of any information, and any medical or lay
evidence not previously provided to VA, which is necessary to
substantiate the claim. In the instant case, the Board finds that
VA has complied with the requirements of the statute. The veteran
has not identified any evidence which may be pertinent to his
claims which the RO has not obtained and considered. The RO
notified the veteran of the

- 3 -

requirements and law for an evaluation in excess of 50 percent for
PTSD and for an evaluation in excess of 40 percent for degenerative
disc disease of the lumbar spine. The Board concludes that all
reasonable efforts were made by VA to obtain evidence necessary to
substantiate the veteran's claims for increased ratings for PTSD
and for degenerative disc disease of the lumbar spine and that the
notice provisions of the VCAA with regard to those claims have been
complied with. The Board will, therefore, proceed to consider the
veteran's increased rating claims on the merits. See Veterans
Claims Assistance Act of 2000, 38 U.S.C. 5103, 5103A (West Supp.
2001).

I. PTSD

Disability evaluations are determined by application of a Schedule
of Ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. 9 Part 4. Separate diagnostic
codes identify the various disabilities and the criteria for
specific ratings. When there is a question as to which of two
disability evaluations shall be applied, the higher evaluation will
be assigned if the disability picture presented more nearly
approximates the criteria for that rating; otherwise, the lower
rating will be assigned. 38 C.F.R. 4.7 (2000).

38 C.F.R. 4.130, Diagnostic Code 9411, pertaining to PTSD, and a
general formula for rating mental disorders provide that a 50
percent rating requires occupational and social impairment with
reduced reliability and productivity due to such symptoms as:
Flattened affect; circumstantial, circumlocutory, or stereotype
speech; panic attacks more than once a week; difficulty in
understanding complex commands; impairment of short- and long-term
memory (e.g., retention of only highly learned material, forgetting
to complete tasks); impaired abstract thinking; disturbances of
motivation and mood; difficulty in establishing and maintaining
effective work and social relationships. A 70 percent rating
requires occupational and social impairment, with deficiencies in
most areas, such as work, school, family relations, judgment,
thinking, or mood, due to such symptoms as: Suicidal ideations;
obsessional rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression

4 -

affecting the ability to function independently, appropriately, and
effectively; impaired impulse control (such as unprovoked
irritability with periods of violence); spatial disorientation;
neglect of personal appearance and hygiene; difficulty in adapting
to stressful circumstances (including work or a work-like setting);
inability to establish and maintain effective relationships. A 100
percent rating requires total occupational and social impairment,
due to such symptoms as: Gross impairment of thought processes or
communication; persistent delusions or hallucinations; grossly
inappropriate behavior; persistent danger of hurting self or
others; intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene);
disorientation to time or place; memory loss for names of close
relatives, own occupation, or own name.

In June 1997, the veteran asserted that his service-connected PTSD
had become more severe. Treatment records revealed that, at a VA
mental health clinic in July 1996, the veteran indicated that he
had separated from his third wife after an attempted reconciliation
did not work out. At that time, he was having minimal dreams and
nightmares. In December 1996, he had the 'holiday blues.' He
reported no nightmares. In January 1997, he had no complaints. He
had had no recent increase in PTSD symptoms.

At a VA psychiatric examination in August 1997, the veteran stated
that he had intrusive thoughts about Vietnam every day and
nightmares about Vietnam almost every night. He had been
hospitalized for psychiatric treatment about five times. He was
shot in the head by his second wife's boyfriend in 1982. He worked
at a federal records center in 1995 and 1996 doing microfilm work
until he was laid off when the records center converted from
microfilm to lasers. He was receiving Social Security benefits. On
mental status examination, the veteran's behavior was appropriate;
his affect was stable but mildly constricted; his mood was
depressed; he admitted to suicidal thoughts but said that he had no
suicidal plan or intent; he denied having panic attacks; he had
intrusive thoughts and nightmares of Vietnam; his speech was
logical, relevant, and coherent; his thought processes were goal-
directed; he admitted to feeling paranoid; he denied having
delusions or hallucinations; insight and judgment were good. The
veteran lived alone. He spent

- 5 -

most of his time watching television. He did not have any friends.
The diagnosis on Axis I was PTSD, chronic. The Global Assessment of
Functioning (GAF) score was 50. The Board notes that the GAF scale
is a scale reflecting the "psychological, social, and occupational
functioning on a hypothetical continuum of mental health- illness."
American Psychiatric Association, Diagnostic and Statistical Manual
of Mental Disorders 32 (4th ed. 1994). A GAF score of 50 denotes
serious symptoms or any serious impairment in social, occupational,
or school functioning.

From October 1997 to January 1998, the veteran was hospitalized at
a VA medical center for treatment of PTSD.

At a VA psychiatric examination in July 1998, the veteran presented
with a history of a seizure disorder and right-sided paralysis,
which were residuals of trauma to the brain. He was only oriented
to person and place. He did not know the date or the day of the
week. His recent memory was impaired. He could not identify the
current President of the United States. His problem-solving ability
was impaired. His affect was mostly depressed; during the
evaluation, he would start crying without any obvious reason. He
reported difficulty sleeping and flashbacks; he had suicidal
thoughts; he had chronic anxiety and worry. The Axis I diagnoses
were major depression with mood-congruent and psychotic features
and PTSD, chronic. The GAF score was 35, which denotes some
impairment in reality testing or communication or major impairment
in several areas, such as work or school, family relations,
judgment, thinking, or mood.

From December 1998 to March 1999, the veteran was hospitalized at
a VA medical center for treatment of PTSD. In February 1999, the
chief of the psychiatry service and a readjustment counseling
therapist reported that, on most days, the veteran was in high
anxiety or extremely low depression; the frequency of his
nightmares had increased; he had no contact with his family, nor
did he have any friends; due to PTSD symptoms, his capacity to
function in a job situation was very poor; he was unemployable.

6 -

At a VA psychiatric examination in May 1999, it was noted that a
neuropsychological evaluation in January 1998 found the veteran to
have significant cognitive deficits in the areas of comprehension,
verbal learning, and memory. He had a history of a gunshot wound to
the head in 1982. Right-sided hemiparesis was noted. He had been
attending a PTSD aftercare group. He was not working. He reported
daily intrusive thoughts about Vietnam. On mental status
examination, tangential thinking was evident; at times, he talked
as if he were still in service in Vietnam; auditory hallucinations
as recent as the day before the examination were reported; his mood
was sad; anxiety was exhibited, as well; he teared up frequently,
especially when discussing Vietnam-related material, when he showed
increased motor restlessness and anxiety. The diagnoses on Axis I
were: PTSD; psychotic disorder, not otherwise specified; and
cognitive disorder, not otherwise specified. The GAF score was 35.
The examiner commented that the veteran met the full criteria for
PTSD and that his cognitive impairment as secondary to a gunshot
wound to the head likely interfered with his ability to cope with
his symptoms of PTSD.

In April 2000, the veteran was admitted to a VA medical center, at
the insistence of his estranged wife, after falling to the floor at
his residence during an episode of severe back pain. A neurological
consultant felt that he was not a candidate for back surgery.
During hospitalization, his psychiatric status, including
depression, was stable. He was discharged to a private nursing
home.

Upon consideration of the evidence of record, the Board finds that
the veteran has occupational and social impairment, with
deficiencies in the areas of work, family relations, thinking, and
mood, and that his symptoms including suicidal ideation, difficulty
in adapting to stressful circumstances, and an inability to
establish and maintain effective relationships, markedly interfere
with his ability to work. The disability picture presented thus
more nearly approximates the criteria for an evaluation of 70
percent under Diagnostic Code 9411. The disability picture
presented does not more nearly approximate the criteria for an
evaluation of 100 percent, in that the veteran has not been shown
to have total occupational and social impairment due to the
symptoms enumerated in the general formula for rating

- 7 -

mental disorders. The evidence shows that the veteran's total
occupational impairment is due to a combination of service-
connected PTSD and nonservice- connected residuals of a gunshot
wound to the head. The Board concludes that entitlement to an
evaluation of 70 percent for PTSD is established. 38 U.S.C.A. 1155;
38 C.F.R. 4.130, Diagnostic Code 9411.

II. The Back

38 C.F.R. 4.71, Diagnostic Code 5292 provides a maximum schedular
evaluation of 40 percent for severe limitation of motion of the
lumbar spine. 38 C.F.R. 4.71a, Diagnostic Code 5293, provides that
a 40 percent evaluation is warranted for severe inter-vertebral
disc syndrome with recurring attacks with intermittent relief; a 60
percent evaluation requires pronounced intervertebral disc syndrome
with persistent symptoms compatible with sciatic neuropathy (that
is, with characteristic pain and demonstrable muscle spasm and an
absent ankle jerk or other neurological findings appropriate to the
site of the diseased disc) and little intermittent relief

A rating decision in June 1995 granted compensation under the
provisions of 38 U.S.C.A. 1151 for degenerative disc disease of the
lumbar spine as a result of pursuit of a course of a VA vocational
rehabilitation. The veteran had injured his back while working as
a VA pharmacy aide in October 1991.

VA X-rays of the veteran's lumbosacral spine in August 1997 showed
some retrolisthesis of L-4 over L-5 and some degenerative changes
with scoliosis.

At a VA spine examination in August 1997, the veteran indicated
that he had right lower extremity weakness which was related to a
gunshot wound and which had become worse since he had had back
trouble. He stated that at times his right foot felt like it had
gone to sleep, and he would occasionally fall after that happened;
he had been falling, on average, once or twice a week. He
complained of increasing back pain. He said that his back pain got
worse as the day went by, and he would have to lie down. He used a
TENS unit on a daily basis and took Motrin and,

- 8 -

occasionally, Naprosyn. He also wore a back brace daily. Back pain
awakened him every other night. On examination, the veteran walked
somewhat bent over at the waist. Range of motion of the lumbosacral
spine was flexion to 60 degrees, extension to 12 degrees, left
lateroflexion to 26 degrees, right lateroflexion to 35 degrees, and
rotation to 20 degrees, bilaterally. Some lumbosacral paraspinal
muscle spasm was noted. Straight leg raising was positive on the
right at 50 degrees when supine. There was marked decrease in
strength of the right lower extremity and foot. The veteran was
unable to perform heel or toe walking. Sensation in the right foot
and ankle was decreased. The diagnoses were degenerative joint
disease of the lumbosacral spine, with retrolisthesis of L-4 over
L-5 and scoliosis of the lumbar spine.

At a VA spine examination in July 1998, the veteran complained of
constant back pain. He was using a cane and a lumbar brace. On
examination, he ambulated and went to a sitting and standing
position with difficulty. There was objective evidence of painful
motion through all arcs of the range of motion of the lumbar spine.
The musculature of the back had lost significant tone. The
pertinent diagnosis was osteoarthritis of the lumbar spine.

A VA CT scan of the lumbar spine was performed in July 1999. The
impressions were: Compression of the L3-4 left nerve root by a
bulging disc; right unilateral herniated disc at the level of L4-5;
and central herniation of the disc at the level of L5 - S1.

At a VA general medical examination in June 1999, the diagnoses
included: Degenerative disc disease and degenerative joint disease
of the lumbar spine; herniated disc at right of L4-5 level;
herniated disc at L5 - S1 level; and bulging disc with left nerve
root compression at L3-4 level.

Upon consideration of the medical evidence, the Board finds that,
because nerve root compression at L3-4 has been objectively
demonstrated, the disability picture presented more nearly
approximates the criteria for an evaluation of 60 percent

9 -

under Diagnostic Code 5293, and entitlement to that rating is
established. 38 U.S.C.A. 1155; 38 C.F.R. 4.71a, Diagnostic Code
5293. 

ORDER

An evaluation of 70 percent for PTSD is granted, subject to
governing regulations concerning the payment of monetary awards.

An evaluation of 60 percent for degenerative disc disease of the
lumbar spine is granted, subject to governing regulations
concerning the payment of monetary awards.

Bruce Kannee 
Member, Board of Veterans' Appeals

- 10 -



